Case 2:18-cv-06368-DSF-KS Document 21 Filed 11/14/19 Page1of1 Page ID #:88

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

U.S. and California, ex rel. Theresa Di Donna CASE NUMBER

Plaintif{(s) 2:18-cv-06368-DSF-KS

 

Vv.

ORDER ON REQUEST FOR APPROVAL
OF SUBSTITUTION OR WITHDRAW
Defendant(s) AL OF ATTORNEY

Advanced Imaging Center, Inc.; and Does 1-10

 

The Court hereby orders that the request of:

(CD Plaintiff )x) Defendant [1] Other

 

Advanced Imaging Center, Inc.

 

 

 

 

 

 

 

 

Name of Party

to substitute Raymond J. McMahon who is

Retained Counsel [[] Counsel appointed by the Court (Criminal cases only) [J Pro Se
5440 Trabuco Road

Street Address
Irvine, California 92620 rmcmahon@dsmllp.com
City, State, Zip E-Mail Address
949-727-7077 949-727-1284 169001
Telephone Number Fax Number — State Bar Number

as attorney of record instead of Kent T Brandmeyer; Elizabeth A. Evans

List all attorneys from same firm or agency who are withdrawing.

 

 

ishereby | ]GRANTED [] DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case

MQ Ap. eee’

Dated
November 14, 2019 US Distr "ge

G 01 ORDER (09/17) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
